 1   RONALD W. HOPKINS (Bar No. 100895)
     CHRISTIAN J. GASCOU (Bar No. 209957)
 2   GASCOU HOPKINS LLP
     9696 Culver Boulevard, Suite 302
 3   Culver City, California 90232
 4   Telephone: (310) 785-9116
     Facsimile:    (310) 785-9149
 5   Email: rhopkins@gascouhopkins.com
     Email: cgascou@gascouhopkins.com
 6
     Attorneys for Plaintiff
 7   ALLIED WORLD INSURANCE COMPANY

 8   BRITTANY RUPLEY HAEFELE (Bar No. 276208)
     WILLIAM L. PORTER (Bar No. 133968)
 9   PORTER LAW GROUP, INC.
     7801 Folsom Boulevard, Suite 101
10   Sacramento, California 95826
     Telephone: (916) 381-7868
11   Facsimile:   (916) 381-7880
     Email: bporter@porterlaw.com
12   Email: bhaefele@porterlaw.com
13   Attorneys for Defendant
14   NEW PARADIGM PROPERTY MANAGEMENT, LLC

15
                              UNITED STATES DISTRICT COURT
16
                            EASTERN DISTRICT OF CALIFORNIA
17
18                                   SACRAMENTO DIVISION

19    ALLIED WORLD INSURANCE                      Case No. 2:16-CV-02992-MCE-GGH
      COMPANY, a Delaware corporation,
20                                                STIPULATION AND ORDER TO
                       Plaintiff,                 ELECT REFERRAL OF ACTION TO
21                                                VOLUNTARY DISPUTE RESOLUTION
           v.                                     PROGRAM (VDRP) PURSUANT TO
22
      NEW PARADIGM PROPERTY                       LOCAL RULE 271
23    MANAGEMENT, LLC, a California
24    corporation, and DOES 1 through 20,
      inclusive,                                  Complaint Filed: 12/22/16
25                                                Trial Date: None set
                       Defendants.
26
      NEW PARADIGM PROPERTY                       Case No. 2:17-cv-00552-KJM-CKD
27    MANAGEMENT, LLC, a California
      corporation,                                (Administratively closed and consolidated
28                                                with case 2:16-CV-02992-MCE-GGH)
                       Plaintiff,
                                              1
       STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VOLUNTARY DISPUTE
                RESOLUTION PROGRAM (VDRP) PURSUANT TO LOCAL RULE 271
 1           v.
 2
       ALLIED WORLD INSURANCE
 3     COMPANY, a Delaware corporation,
       and DOES 1 through 200, inclusive,
 4
                         Defendants.
 5
 6
 7
 8          Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action
 9   to the Voluntary Dispute Resolution Program.
10
11                                               GASCOU HOPKINS LLP

12
     Dated: February 11, 2019                    By:       /Ronald Hopkins/
13                                               RONALD W. HOPKINS
14                                               Attorneys for Plaintiff/Counter-Defendant
                                                 ALLIED WORLD INSURANCE COMPANY
15
16
                                                 PORTER LAW GROUP, INC.
17
18
     Dated: February 11, 2019                    By:     /Brittany Rupley Haefele/
19                                               BRITTANY RUPLEY HAEFELE
                                                 Attorneys for Defendant/Counter-Claimant
20                                               NEW PARADIGM PROPERTY
21                                               MANAGEMENT, LLC

22          IT IS SO ORDERED.

23   Dated: February 20, 2019
24
25
26
27
28


                                                    2
        STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VOLUNTARY DISPUTE
                 RESOLUTION PROGRAM (VDRP) PURSUANT TO LOCAL RULE 271
